DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
A Restriction was filed on 10/18/22; however, a Restriction/Requirement was provided over the phone on 9/14/22 and the applicants’ representative did make the election. Therefore, the Restriction on 10/18/22 is cancelled.
Current Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2, drawn to a device for manufacturing a machine element, classified in class 29, subclass 729 (Y10T29/5313);
II.	Claims 3-12, drawn to a method for forming a crown from a plurality of U-shaped electrically conductive hairpins, classified in class 29, subclass 596 (Y10T29/49009).

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another materially different apparatus such as rotatably holding a first leg of the hairpin in the accommodating member.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention or species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected invention.
Should applicants traverse on the ground that the inventions are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to the office of Patrick Smith (312-987-2927) on 9/14/22 to discuss the above restriction requirement and the interview did result in an election being made for Group II (Claims 3-12), while Group I (Claims 1-2) was withdrawn.
Applicants are required to cancel these nonelected claims (1-2) or take other appropriate action.
An Office Action on the merits of Claims 3-12 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for forming a crown from a plurality of U-shaped electrically conductive hairpins” in order to clarify the claimed invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugito Sakae (JP2013102569A).
Regarding claims 3 and 8, Sugito Sakae teaches a manufacturing of stator  (Fig. 5, 10) through forming a crown (9A & 11) from a plurality of U-shaped electrically conductive hairpins (9) to then be able to install the crown in a machine element (10) of an electric machine, comprising the steps of: 
providing a plurality of U-shaped electrically conductive hairpins (9); 
joining the hairpins by fitting the legs (11) of the hairpins (9) into an accommodating member (31-33), so that the hairpins together form a crown (9A & 11); 
wherein, when the respective hairpin (9) is fitted into the accommodating member, a first leg (11A or 11B) of the hairpin is rotatably held (33 & 34) in the accommodating member to position a second leg of the hairpin in the accommodating member by rotation of the hairpin or about the first leg [due to clamping pressure [31-33)]; 
then providing the crown of hairpins (9A & 11) for introduction into a hairpin accommodating means (10) of the machine element.
Regarding claims 4 and 9, Sugito Sakae teaches that the accommodating member (31-33) has grooves for accommodating the hairpins (9), which are at least one of: 
larger than the grooves of the machine element (10) for accommodating the hairpins [due to coil clamper (33) for adjustment],
disposed in a radiating shape (32), or 
disposed in an offset manner relative to one another [due to varying position of spring plunger (33a)] .
Regarding claims 5 and 10, Sugito Sakae teaches that the hairpins (9) fall into their respectively intended position due to an influence of gravity [due to their long, straight portion leg (11)].
Regarding claims 6 and 11, Sugito Sakae teaches that several crowns are formed and joined to form a multi-layer crown member (Figs. 20 & 21, 11).

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
October 19, 2022